        Case 1:03-md-01570-GBD-SN Document 5143 Filed 09/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
................................................................................x

In re Terrorist Attacks on September 11, 2001                                            No. 03 MDL 1570(GBD)(SN)

................................................................................x


                           NOTICE OF LODGING OF CLASSIFIED SUBMISSION


           Non-party the Federal Bureau of Investigation (“FBI”) hereby provides notice that a

classified declaration of Michael C. McGarrity, Assistant Director, FBI, dated September 12,

2019, has been lodged with Classified Information Security Officer Daniel Hartenstine,

Litigation Security Group, U.S. Department of Justice, for secure transmission to the Court. This

submission is classified pursuant to Executive Order 13,526, 75 Fed. Reg. 707 (Jan. 5, 2010), is

provided for the Court’s review in camera and ex parte, and cannot be disclosed without proper

authorization.

Dated: New York, New York
       September 12, 2019
                                                                                    GEOFFREY S. BERMAN
                                                                                    United States Attorney for the
                                                                                    Southern District of New York,
                                                                                    Attorney for Federal Bureau of Investigation

                                                                        By:           /s/ Sarah S. Normand
                                                                                    SARAH S. NORMAND
                                                                                    Assistant United States Attorney
                                                                                    86 Chambers Street, Third Floor
                                                                                    New York, New York 10007
                                                                                    Telephone No. (212) 637-2709
                                                                                    Email: Sarah.Normand@usdoj.gov
